Citation Nr: 0509105	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  98-03 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The appellant served on active duty for training from 
September 1977 to December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant service connection for a 
right knee disability.  He responded by filing a July 1997 
Notice of Disagreement, and was sent a January 1998 Statement 
of the Case.  He then filed a February 1998 VA Form 9, 
perfecting his appeal of this issue.  In January 2000, he 
testified before the undersigned Veterans Law Judge.  

This appeal was initially considered by the Board in August 
2000, and again in November 2003; on each occasion, it was 
remanded for additional development.  This issue has now been 
returned to the Board.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The appellant does not have a current right knee 
disability which began during active military service.  


CONCLUSION OF LAW

The criteria for the award of service connection for a right 
knee disability have not been met.  38 U.S.C.A. §§ 101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the January 1998 
Statement of the Case, the various Supplemental Statements of 
the Case, and April 2001 and July 2004 RO letters to the 
appellant notifying him of the VCAA, he has been advised of 
the laws and regulations governing the claims on appeal and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain.  The appellant has reported that he 
receives medical care at the VA medical center in the Bronx, 
NY, and these records have been obtained.  Private medical 
records have also been obtained, as indicated by the 
appellant.  

The Board notes that in its November 2003 remand, the RO was 
instructed to obtain medical treatment records from St. 
Barnabas Hospital and the Martin Luther King, Jr. Medical 
Center, private facilities at which the appellant reported 
treatment.  As these records are potentially applicable to 
his pending claim on appeal, they should be obtained by the 
VA prior to final adjudication of this appeal.  See 
38 U.S.C.A. § 5103 (West 2002).  In a July 2004 letter to the 
appellant the RO requested he provide, or authorize the VA to 
obtain, these private medical records.  However, he has to 
date failed to respond, and because these records are held by 
a private facility, VA may not obtain them on its own.  
Therefore, it appears no further avenues of development are 
available.  The appellant is reminded that "the duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The appellant has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded a recent VA medical examination in conjunction 
with his claim; for these reasons, his appeal is ready to be 
considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in May 1997, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
appellant of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the appellant's claim was 
adjudicated on several occasions, most recently in December 
2004, in light of the additional development performed 
subsequent to May 1997.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The appellant seeks service connection for a right knee 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

As was noted above, the appellant had active duty for 
training from September 1977 to December 1977.  Thereafter, 
he had periods of active duty for training and inactive duty 
training as a member of the Army Reserves until approximately 
1983.  The appellant is not a "veteran" because he served 
on active duty for training only, 38 C.F.R. §§ 3.1(d), 3.6, 
and is not entitled to the presumption of soundness at 
enlistment, 38 U.S.C.A. §§ 1111, 1131, 1137, or the 
presumption of service incurrence of certain chronic 
diseases, 38 U.S.C.A. §§ 1101, 1112, 1113, 1137.  See 
Paulson v. Brown, 7 Vet. App. 466 (1995).

When a claim is based on a period of active duty for 
training, there must be evidence that the individual 
concerned died or became disabled during the period of active 
duty for training as a result of a disease or injury incurred 
or aggravated in the line of duty.  See 38 U.S.C. §§ 101(2), 
101(24), 1110; Mercado-Martinez v. West, 11 Vet. App. 415 
(1998).  In the absence of such evidence, the period of 
active duty for training would not qualify as "active 
military, naval, or air service" and the claimant would not 
achieve veteran status for purposes of that claim.  Harris v. 
West, 13 Vet. App. 509 (2000).  

Pursuant to 38 U.S.C. §§ 1110 and 1131, service-connected 
disability compensation may only be paid to a "veteran."  
The term "veteran" is defined in 38 U.S.C. § 101(2) as a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  Section 101(24) 
defines the term "active, military, naval, or air service" 
as including "active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty." (Emphasis 
added.)  Thus, in the case of inactive duty training, only an 
"injury," not a "disease," incurred or aggravated in line 
of duty can be the basis of eligibility for disability 
compensation.  VAOPGCPREC 8-2001.

When the appellant was examined in August 1977 for service 
enlistment, a scar of the right knee was noted; however, no 
other abnormalities of the right knee were identified, and he 
was deemed qualified for enlistment.  The remainder of his 
service medical records are negative for any diagnosis of or 
treatment for a right knee disability, and no service 
separation examination is of record.  

According to the appellant's testimony, he initially injured 
his right knee in a 1973 motor vehicle accident, and he had 
surgery for torn ligaments shortly thereafter at the 
Metropolitan Hospital Center.  VA attempted to obtain these 
records, but in an April 2001 statement, the Hospital Center 
reported these records were destroyed.  Following his 1973 
surgery, the appellant reported a full recovery until 1977, 
when he allegedly injured his right knee again during 
military training.  However, as noted above, his service 
medical records are negative for diagnosis of or treatment 
for a right knee disability during active duty for training, 
or any subsequent period of inactive duty training.  The 
appellant did not seek medical treatment again for his right 
knee until October 1994, when he sought treatment at the 
Bronx Hospital emergency room, complaining of right knee 
pain.  A fall several days prior, with injury to the right 
knee, was noted.  Osteoarthritis of the right knee was 
diagnosed, and the appellant was given medication.  

The remainder of the record confirms a current diagnosis of 
degenerative arthritis of the right knee.  However, the 
record does not reveal, and the appellant has not submitted, 
evidence of an in-service disease or injury of the right 
knee.  Insomuch as some of the veteran's private and VA 
medical records note an alleged history of an in-service 
right knee injury, these records cannot be accepted as 
evidence of an in-service injury; the mere transcription of 
lay medical history does not constitute evidence of an actual 
injury in service.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (transcription of lay history is not "competent 
medical evidence").  The appellant's claim was reviewed by a 
VA examiner in February 2003, and the examiner found no 
evidence in the claims file of an injury or other impairment 
of the right knee during military service.  In the absence of 
any evidence (other than his own bare assertions) that the 
appellant incurred an injury to his right knee during any 
period of active duty, active duty for training, or inactive 
duty training, service connection for a right knee disability 
must be denied.  

The appellant has himself indicated that his current right 
knee disability began during active military service, but as 
a layperson, his opinion statements regarding medical 
etiology, causation, and diagnoses are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against the 
award of service connection for a right knee disability, as 
no injury of the right knee was diagnosed or treated during 
any period of active duty, active duty for training, or 
inactive duty training.  As a preponderance of the evidence 
is against the award of service connection, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a right knee disability 
is denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


